
	

113 HR 1297 IH: Agricultural Credit Expansion Act
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1297
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2013
			Mr. Owens (for
			 himself, Mr. Courtney, and
			 Mr. Hanna) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Consolidated Farm and Rural Development Act
		  to expand eligibility for Farm Service Agency loans.
	
	
		1.Short titleThis Act may be cited as the
			 Agricultural Credit Expansion
			 Act.
		2.Eligibility for
			 farm loans
			(a)Farm ownership
			 loansSection 302(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1922(a)) is amended—
				(1)by striking (a)
			 In
			 general.—The and inserting the following:
					
						(a)In
				general
							(1)Eligibility
				requirementsThe
							;
				(2)in the 1st
			 sentence, by inserting after limited liability companies the
			 following: , and such other legal entities as the Secretary deems
			 appropriate,;
				(3)in the 2nd
			 sentence, by redesignating clauses (1) through (4) as clauses (A) through (D),
			 respectively;
				(4)in each of the 2nd
			 and 3rd sentences, by striking and limited liability companies
			 each place it appears and inserting limited liability companies, and
			 such other legal entities; and
				(5)by adding at the
			 end the following:
					
						(2)Special deeming
				rules
							(A)Eligibility of
				certain operating-only entitiesAn entity that is or will become only the
				operator of a family farm is deemed to meet the owner-operator requirements of
				paragraph (1) if the individuals that are the owners of the family farm own
				more than 50 percent (or such other percentage as the Secretary determines is
				appropriate) of the entity.
							(B)Eligibility of
				certain embedded entitiesAn
				entity that is an owner-operator described in paragraph (1), or an operator
				described in subparagraph (A) of this paragraph that is owned, in whole or in
				part, by other entities, is deemed to meet the direct ownership requirement
				imposed under paragraph (1) if at least 75 percent of the ownership interests
				of each embedded entity of such entity is owned directly or indirectly by the
				individuals that own the family
				farm.
							.
				(b)Conservation
			 loansSection 304(c)(1) of such Act (7 U.S.C. 1924(c)(1)) is
			 amended by inserting after limited liability companies the
			 following: , or such other legal entities as the Secretary deems
			 appropriate,.
			(c)Farm operating
			 loansSection 311(a) of such Act (7 U.S.C. 1941(a)) is
			 amended—
				(1)by striking (a)
			 In
			 general.—The and inserting the following:
					
						(a)In
				general
							(1)Eligibility
				requirementsThe
							;
				(2)in the 1st
			 sentence, by inserting after limited liability companies the
			 following: , and such other legal entities as the Secretary deems
			 appropriate,;
				(3)in the 2nd
			 sentence, by redesignating clauses (1) through (4) as clauses (A) through (D),
			 respectively;
				(4)in each of the 2nd
			 and 3rd sentences, by striking and limited liability companies
			 each place it appears and inserting limited liability companies, and
			 such other legal entities; and
				(5)by adding at the
			 end the following:
					
						(2)Special deeming
				ruleAn entity that is an
				operator described in paragraph (1) that is owned, in whole or in part, by
				other entities, is deemed to meet the direct ownership requirement imposed
				under paragraph (1) if at least 75 percent of the ownership interests of each
				embedded entity of such entity is owned directly or indirectly by the
				individuals that own the family
				farm.
						.
				(d)Emergency
			 loansSection 321(a) of such Act (7 U.S.C. 1961(a)) is
			 amended—
				(1)by striking owner-operators (in the
			 case of loans for a purpose under subtitle A) or operators (in the case of
			 loans for a purpose under subtitle B) each place it appears and
			 inserting (in the case of farm ownership loans in accordance with
			 subtitle A) owner-operators or operators, or (in the case of loans for a
			 purpose under subtitle B) operators;
				(2)by inserting after
			 limited liability companies the 1st place it appears the
			 following: , or such other legal entities as the Secretary deems
			 appropriate;
				(3)by inserting after
			 limited liability companies the 2nd place it appears the
			 following: , or other legal entities;
				(4)by striking
			 and limited liability companies, and inserting limited
			 liability companies, and such other legal entities;
				(5)by striking
			 ownership and operator and inserting ownership or
			 operator; and
				(6)by adding at the
			 end the following: An entity that is an owner-operator or operator
			 described in this subsection is deemed to meet the direct ownership requirement
			 imposed under this subsection if the entity is owned, in whole or in part, by
			 other entities and each individual that is an owner of the family farm involved
			 has a direct or indirect ownership interest in each of the other
			 entities..
				(e)Conforming
			 amendments
				(1)Section 304(c)(2)
			 of such Act (7 U.S.C. 1924(c)(2)) by striking paragraphs (1) and (2) of
			 section 302(a) and inserting subparagraphs (A) and (B) of
			 section 302(a)(1).
				(2)Section 310D of
			 such Act (7 U.S.C. 1934) is amended—
					(A)by inserting after
			 partnership the following: , or such other legal entities
			 as the Secretary deems appropriate,; and
					(B)by inserting after
			 partners the following: , or owners,.
					(3)Section 343(a)(11)
			 of such Act (7 U.S.C. 1991(a)(11)) is amended—
					(A)by inserting after
			 joint operation, the 1st place it appears the following:
			 or such other legal entity as the Secretary deems
			 appropriate,;
					(B)by striking
			 or joint operators each place it appears and inserting
			 joint operators, or owners; and
					(C)by inserting after
			 joint operation, each other place it appears the following:
			 or such other legal entity,.
					(4)Section 359(c)(2)
			 of such Act (7 U.S.C. 2006a(c)(2)) is amended by striking section
			 302(a)(2) or 311(a)(2) and inserting section 302(a)(1)(B) or
			 311(a)(1)(B).
				
